DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed on 20 August 2021, has been GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 24 November 2021.

Preliminary Amendment
The ‘Preliminary Amendment’, filed 02 December 2021, has been ENTERED.

Status of Claims
	Claims 1-30 have been canceled.
	Claims 31-60 are added.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 27 August 2021, has been considered.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The ‘Preliminary Amendment’ (p7), filed 02 December 2021, submits new claims 31-60 are supported by the specification as filed and in the original claims. Further, it is submitted that new claims 31-60 correspond to the Group III claims that were restricted out of parent application U.S. Patent Application No. 15/534,496 (see ‘Election/Restriction Requirement’, mailed 06 September 2018) and, therefore, the instant application is a proper divisional application of U.S. Patent Application No. 15/534,496.
The ‘Information Disclosure Statement’, filed 27 August 2021, cites EP 3167059, EP 3594337, WO 2015-101415, WO 2016-005004, and WO 2016-005324. However, these references are inapplicable as prior art based upon their respective later publication dates. The ‘Information Disclosure Statement’, filed 27 August 2021, also cites WO 2005-075644 and Holtkamp et al. (Modification of antigen-encoding RNA increases stability, translational efficacy, and T-cell stimulatory capacity of dendritic cells. 2006. Blood. Vol. 108, No. 13, p4009-4017. However, neither of these references teaches or suggests “a RNA molecule comprising: a) a 5’-cap structure; b) at least one open reading frame (ORF) encoding a protein; and c) a heterologous 3’-untranslated region (3’-UTR) comprising at least a first and second poly(A), wherein (i) the first poly(A) sequence comprise at least 20 adenine nucleotides; and (ii) the second poly(A) sequence comprises at least 70 
The most relevantly identified references are U.S. Patent Application Publication No. 2004/0110295 (‘Information Disclosure Statement’, filed 27 August 2021; “PUNNONEN”) and U.S. Patent Application Publication No. 2014/0147454 (‘Information Disclosure Statement’, filed 27 August 2021; “CHAKRABORTY”). PUNNONEN discloses methods for the production of antibodies utilizing recombinant vectors comprising at least two poly(A) sequences. Similarly, CHAKRABORTY discloses methods for the intramuscular administration of nucleic acid molecules comprising an antigen from a pathogen associated with an infectious disease and a poly(A) sequence. However, the RNAs expressed from the DNA plasmid vectors of PUNNONEN would NOT comprise two polyA sequences separated by 10 to 90 nucleotides, because the poly-A signal sequences of PUNNONEN is a signal for transcription termination and poly-A addition in the expressing cell by a poly-A polymerase. Further, the Bovine growth hormone polyA signal sequences of PUNNONEN does not include an actual polyA sequence (see Goodwin et al. The 3'-Flanking Sequence of the Bovine Growth Hormone Gene Contains Novel Elements Required for Efficient and Accurate Polyadenylation. 15 August 1992. The Journal of Biological Chemistry. Vol. 267, No. 23, p16330-16334; ‘Information Disclosure Statement
A search identified the WO 2020/074642 (see attached ‘PTO-892’) and Trepotec et al. (Segmented poly(A) tails significantly reduce recombination of plasmid DNA without affecting mRNA translation efficiency or half-life. 2019. RNA. Vol. 25, p507-518; see attached ‘PTO-892’). Both of these references disclose/discuss a segmented poly(A) tail that consists of at least two A-containing elements, each defined as a nucleotide sequence consisting of 40-60 adenosines, separated by a spacer element of different lengths. Further, these references both indicate the superior potential of such segmented tails in comparison to the conventionally utilized homogenous poly(A) tails with respect to recombination of the plasmid and the resulting mRNA performance (half-life and translational efficiency). However, these references are inapplicable as prior art based upon their respective later publication dates.
No grounds for rejection are present. 
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 31-60 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636